United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2316
                                    ___________

Dana A. Younger,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: March 6, 2001
                               Filed: March 12, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Dana A. Younger appeals the District Court’s1 order affirming the
Commissioner’s decision to deny her disability insurance benefits and supplemental
security income. Younger alleged that since August 1995 she has been disabled from
shortness of breath caused by asthma and bronchitis, and from arthritis-related pain and
severe muscle spasms. After an administrative hearing, the administrative law judge

      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
(ALJ) found her not disabled based on the medical-vocational guidelines (guidelines).
Having carefully reviewed the record, we affirm.

       Younger did not allege a mental problem in her disability application or at the
hearing, and was not diagnosed with, or treated for, depression until almost a year after
the ALJ rendered his decision. Cf. Smith v. Shalala, 987 F.2d 1371, 1375 (8th Cir.
1993) (finding that the ALJ properly discredited a psychiatrist’s report where the
claimant did not allege disabling mental impairment in the application, had never sought
or been referred for mental treatment, and merely made vague statements about
nervousness). Thus, her suggestion that she is unable to perform the full range of
sedentary work because of mental problems and also because of problems in using her
hands—another limitation not mentioned in her application, at the hearing, or to her
physicians—is meritless. The ALJ also properly relied on the guidelines in finding her
not disabled. See Gray v. Apfel, 192 F.3d 799, 802 (8th Cir. 1999) (holding that the
ALJ may rely on the guidelines when a claimant has only exertional restrictions).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-